Broyles, C. J.
“L Where property has been listed for sale with two or more real-estate brokers, and one of them, with the knowledge of the owner, has interested a customer in the purchase, and, while negotia*241tions with the broker are still pending, the owner proceeds to close the sale with the same customer through another broker, the latter being the first to present the customer as ready, able, and willing to buy, and actually offering to buy, at the price and on the terms stipulated by the owner; and where the owner, pending such negotiations, has committed no act of bad faith, the efforts of the broker thus actually closing the trade can not be regarded, as a matter of law, as the procuring cause of the sale, so as to exclude the claim of the other broker against the owner for commissions.” Gresham v. Lee, 152 Ga. 829 (111 S. E. 404).
Decided June 12, 1928.
Little, Powell, Smith & Goldstein, for plaintiff in error.
Troutman & Troutman, contra.
“2. In such a case the owner must proceed at his peril, in effecting the sale and paying the commissions to the broker thus closing the sale.” Gresham v. Lee, supra.
3. In the instant case the only issue of fact was whether the negotiations with the broker representing the Adair Realty & Loan Company were still pending when the owner of the property in question sold it through another real estate broker; and the evidence authorized a finding in favor of the Adair Company.
4. Under the above-stated rulings the refusal of the judge of the superior court to sanction the certiorari was not error.
5. This court not being satisfied that the writ of error was prosecuted for the purpose of delay only, the request of the defendant in error that damages be awarded it is denied.

Judgment affirmed.


Luloe and Bloodworth, JJ., concur.